Citation Nr: 0100004	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-18 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	To be clarified.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight



REMAND

The veteran served on active duty from August 1964 to 
February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was denied.

Review of the claims file reveals ambiguity as to whom the 
veteran desires to represent him.  The claims folder contains 
an Appointment of Service Organization as Claimant's 
Representative, VA Form 23-22, dated in April 1979 appointing 
the New York State Division of Veterans' Affairs as the 
representative for the veteran.  It appears as though New 
York State Division of Veterans' Affairs represented the 
veteran in a claim for service connection for hearing loss 
filed in March 1979.  The Statement of the Case furnished to 
the veteran in July 1999 indicates that he is represented by 
the New York State Division of Veterans' Affairs.  However, 
he was represented at a September 1999 RO hearing by the 
Mississippi Veterans Affairs Commission.  Additionally, a 
September 2000 Supplemental Statement of the Case indicates 
that he is represented by the Mississippi Veterans Affairs 
Commission, but there is no power of attorney appointing the 
Mississippi Veterans Affairs Commission as the veteran's 
representative.  On remand, the RO should ask that the 
veteran clarify whom he wants to represent him in his claim.

Further, in July 1999 the veteran submitted a Notice of 
Disagreement (NOD) with RO's denial of his claim for service 
connection for PTSD.  In this NOD, addressed to the Board as 
well as the RO, he requested a hearing.  While he was 
afforded an RO hearing in September 1999, he has not been 
afforded a hearing before a Member of the Board.  Due process 
concerns require that he be afforded the opportunity for such 
hearing, if desired. 

Accordingly, based on the discussion above, this case is 
REMANDED for the following action:


1.  Ask that the veteran clarify whom (if 
anyone) he wants to represent him in his 
claim.  Provide him the appropriate form 
and instructions necessary to designate a 
power of attorney, in compliance with 
38 C.F.R. § 14.631 (2000).  Thereafter, 
the file should be referred to the 
designated representative, if any, for 
review and submission of additional 
arguments on the appealed issue, as listed 
on the title page.

2.  Additionally, ask the veteran to 
indicate whether he desires a hearing 
before a Member of the Board.  If so 
desired, schedule him for such a hearing 
in accordance with applicable law.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



